Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 1 of 17 Page ID #:1




                                                                           FILED
                                                                 CLERK, U.S. DISTRICT COURT


                                                                       08/14/19
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                 BY: ___________________ DEPUTY
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 2 of 17 Page ID #:2
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 3 of 17 Page ID #:3
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 4 of 17 Page ID #:4
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 5 of 17 Page ID #:5
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 6 of 17 Page ID #:6
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 7 of 17 Page ID #:7
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 8 of 17 Page ID #:8
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 9 of 17 Page ID #:9
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 10 of 17 Page ID #:10
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 11 of 17 Page ID #:11
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 12 of 17 Page ID #:12
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 13 of 17 Page ID #:13
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 14 of 17 Page ID #:14
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 15 of 17 Page ID #:15
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 16 of 17 Page ID #:16
Case 2:19-cr-00463-SVW Document 1 Filed 08/14/19 Page 17 of 17 Page ID #:17
